Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 1 of 38 Page ID #:196



  1   Max J. Sprecher, Esq. (SBN: 169285)
      LAW OFFICES OF MAX J. SPRECHER
  2   5850 Canoga Avenue, 4th Floor
      Woodland Hills, CA 91367
  3   T: 818.996.2255
      F: 818.996.4204
  4   E-Mail: max@sprecherlaw.com
  5   Kenneth P. Norwick
      NORWICK & SCHAD
  6   110 East 59th Street
      New York, New York 10022
  7   P: (212) 751-4440
      F: (212) 604-9997
  8   E-Mail: ken@norwickschad.com
      Pro Hac Vice granted
  9
      Attorneys for Plaintiff JOHN DLUGOLECKI
 10
 11                         UNITED STATES DISTRICT COURT
 12                        CENTRAL DISTRICT OF CALIFORNIA
 13                                  WESTERN DIVISION
 14 JOHN DLUGOLECKI, an individual,                 Case No.    2:20-CV-03657-GW-GJS
                                                    Filed:      April 21, 2020
 15         Plaintiff,
 16        vs.                                      FIRST AMENDED COMPLAINT
                                                    FOR COPYRIGHT INFRINGE-
 17                                                 MENT AND OTHER CLAIMS
    PEOPLECONNECT, INC.;
 18 PEOPLECONNECT INTERMEDIATE                      DEMAND FOR JURY TRIAL
    LLC; PEOPLECONNECT HOLDINGS,
 19 INC., PCHI INTERMEDIATE, LLC; and
    PCHI PARENT, INC.,
 20
 21               Defendant.
 22
 23        Plaintiff John Dlugolecki (“Dlugolecki”) alleges as follows:
 24                                   INTRODUCTION
 25        1.     This case addresses a million-dollar for-profit business – with at least
 26 five layers of ownership – that is built in significant part on the knowing and willful
 27 unauthorized exploitation and infringement of countless photographs, yearbooks and
 28 other content that are the copyright property of others. As currently known by

                                                1                         2:20-CV-03657-GW-GJS
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 2 of 38 Page ID #:197



  1 Dlugolecki, and before discovery can provide further evidence, this case specifically
  2 addresses the willful infringement by the defendants of specific photos of Rachel
  3 Meghan Markle (“Markle”) that were created by Dlugolecki when Markle attended
  4 Immaculate Heart Middle and High School in this district in the 1990s.
  5                                      THE PARTIES
  6         2.    On information and belief, defendant PeopleConnect, Inc. (“People-
  7 Connect”) is a corporation based in Seattle, Washington, that is owned by defendant
  8 PeopleConnect Intermediate LLC, which in turn is owned by defendant
  9 PeopleConnect Holdings, Inc., which in turn is owned by defendant PCHI
 10 Intermediate, LLC, which in turn is owned by defendant PCHI Parent, Inc. (For
 11 convenience, we will here combine and refer to those layers of owners in the singular
 12 as “PeopleConnect”).
 13         3.    On information and belief, in 2015 one of the above-named defendants
 14 acquired the “product” (their description) named “Classmates.com” for $30 million.
 15         4.    That “product” inter alia is in the business of publishing and selling for
 16 profit photos and other content that it finds in school yearbooks without seeking or
 17 obtaining any license to do so from the copyright owners of that content.
 18         5.    Indeed, the business of that “product” actually includes and actively
 19 promotes the unauthorized and infringing reproduction and sale of entire yearbooks
 20 the copyrights to which are owned by others.
 21         6.    On information and belief, in conducting the Classmates.com business
 22 PeopleConnect purposefully directs business activities to this State and district, in
 23 part by soliciting and contracting with “members” and advertisers based in this State
 24 and district and by maintaining an office in San Rafael, California. In an earlier
 25 litigation in this district it was admitted (by a prior owner) that the business
 26 “Classmates.com” “do[es] business within this judicial district and that this Court
 27 may exercise personal jurisdiction” over it.
 28

                                                 2                         2:20-CV-03657-GW-GJS
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 3 of 38 Page ID #:198



  1         7.    Notably, the “Terms of Service” applicable to “members” of Class-
  2 mates.com orders those persons as follows: “Do not provide any Content that . . .
  3 infringes, misappropriates or otherwise violates the intellectual property rights or
  4 other rights of any third party.”
  5         8.    Dlugolecki, a resident of this district, is a professional photographer
  6 who owns the copyrights in the photos that are the subject of this case.
  7                             JURISDICTION AND VENUE
  8         9.    This Court has jurisdiction over this case pursuant to 28 U.S.C. §1338
  9 because this case arises under the United States Copyright Act. Venue in this district
 10 is proper pursuant to 28 U.S.C. §§1391(b) and 1400.
 11                                 UNDERLYING FACTS
 12 PeopleConnect and Classmates.com
 13         10.   PeopleConnect is the subject of an extensive Wikipedia article that
 14 provides information about it, including that it derives “revenue from paid
 15 subscriptions and advertising sales.”
 16         11.   Further, “as of 2015 (the year it turned 20), Classmates had over 70
 17 million current members.”
 18         12.   Further, “the Classmates website has an online archive of over 300,000
 19 yearbooks, accessible with a free Classmates membership. This represents the
 20 world’s largest (and continually growing) digital yearbook collection.”
 21         13.   On information and belief, PeopleConnect publishes, displays,
 22 reproduces, sells, and otherwise exploits for its own profit those 300,000-plus
 23 yearbooks without seeking or obtaining license to do so from the copyright owners of
 24 those yearbooks and of the content contained therein, including Dlugolecki’s Markle
 25 Photos, which renders all that systematic business-model exploitation willful
 26 copyright infringement. Further, according to the Wikipedia report, PeopleConnect
 27 has a history of disregard for and violation of the legal rights of others, which is
 28

                                                 3                        2:20-CV-03657-GW-GJS
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 4 of 38 Page ID #:199



  1 relevant to and gives context for the issue of its “good faith and fair dealing” with
  2 respect to Dlugolecki’s copyrighted Markle Photos.
  3        14.    Under the heading “Controversial business practices and legal issues,”
  4 Wikipedia further reports that in 2006 PCWorld found that “Classmates.com was one
  5 of the companies that received their worst rating” with respect to “how easy or
  6 difficult it was to cancel their service.”
  7        15.    Under the heading “Fraudulent e-mails and settlement,” Wikipedia
  8 reports that Classmates.com agreed to settle two separate 2008 class actions against
  9 it. (Final judgments including injunctions at In re Classmates.com Consolidated
 10 Litigation, 2:09-cv-00045 and 2:09-cv-00104 (W.D.Wa. 2012).)
 11        16.    With reference to those two class actions, the Wikipedia report cites to
 12 an article in WIRED Magazine which explained that “While Classmates.com denied
 13 it engaged in any deception, it agreed to pay up to $9.5 million to the estimated 3.16
 14 million people who signed up for the service after seeing ads and e-mails encour-
 15 aging users to upgrade in order to see what members had been looking at their
 16 profiles.”
 17        17.    Under that same heading, Wikipedia further reports that Classmates
 18 agreed to settle a New York State claim that it (among other companies) was
 19 engaged in a practice pursuant to which “consumers who completed online purchases
 20 were presented with discounts or cash-back offers, and accepting these offers
 21 triggered small, easy-to-overlook recurring charges billed to unfamiliar company
 22 names. Classmates’ share of the settlement amounts to $960,000 and a commitment
 23 to end these practices.”
 24 Use of Copyrighted Content
 25        18.    Under the heading “There’s tons to do on Classmates®” on its website,
 26 PeopleConnect states: “Browse yearbooks[:] The largest collection of high school
 27 yearbooks is on your laptop, tablet and smartphone. Find those old memories and
 28

                                                 4                        2:20-CV-03657-GW-GJS
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 5 of 38 Page ID #:200



  1 even share them on Facebook.” As a matter of law (e.g., Section 102 of the U.S.
  2 Copyright Act), those yearbooks – and their contents – are protected by copyright.
  3        19.    On information and belief, as exemplified by this case, it is no part of
  4 PeopleConnect’s everyday business to seek or obtain licenses from the copyright
  5 owners of the content contained in its “collection” of yearbooks before it builds its
  6 for-profit business on that content.
  7        20.    When the original Complaint in this action was filed, Dlugolecki was
  8 only aware of, and only sued on, a single article published by PeopleConnect within
  9 the past two years that infringed three separate copyrights owned by Dlugolecki.
 10        21.    Since that filing, however, Dlugolecki has discovered several other
 11 infringements by PeopleConnect of his copyrighted Markle Photos. Each of the
 12 currently-known infringements by PeopleConnect will now be described.
 13        22.    Dlugolecki photographed and is the copyright owner of numerous
 14 photos that were included in the 1998 yearbook of Immaculate Heart High School.
 15 At a time currently unknown to Dlugolecki, PeopleConnect reproduced in full and
 16 unedited several pages from that yearbook.
 17        23.    Attached hereto as Exhibit “A” is one such reproduction of pages from
 18 that yearbook. As part of that reproduction, under the heading “Genesians,”
 19 PeopleConnect publicly displayed a Markle Photo that was created, registered and is
 20 owned by Dlugolecki. (A separate copy of that photo is attached hereto as Exhibit
 21 “B” and the registration covering it is attached hereto as Exhibit “C.”)
 22        24.    Attached hereto as Exhibit “D” is a separate reproduction of that same
 23 page, this time highlighting Dlugolecki’s copyrighted Markle photo.
 24        25.    Attached hereto as Exhibit “E” is a reproduction of different pages from
 25 the same 1998 yearbook of Immaculate Heart High School. That reproduction
 26 includes several dozen photos created and owned by Dlugolecki, one of which has
 27 heretofore been duly registered with the U.S. Copyright Office. (A separate copy of
 28 that photo is attached hereto as Exhibit “F” and the registration covering it is

                                                5                         2:20-CV-03657-GW-GJS
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 6 of 38 Page ID #:201



  1 attached hereto as Exhibit “C.”) Dlugolecki will register all of the others, and will
  2 then either add them (if permitted) to this action or commence a new action based on
  3 those additional newly-discovered infringements.
  4         26.   Attached hereto as Exhibit “G” is a separate reproduction of those same
  5 pages, this time highlighting Dlugolecki’s copyrighted Markle photo.
  6         27.   In addition to his photos in the 1998 yearbook for Immaculate Heart
  7 High School, Dlugolecki also photographed and is the copyright owner of numerous
  8 photos that were included in the 1999 yearbook of that school. At a time currently
  9 unknown by Dlugolecki, PeopleConnect reproduced in full and unedited several
 10 pages from that yearbook.
 11         28.   Attached hereto as Exhibit “H” is one such reproduction of pages from
 12 that yearbook. That reproduction includes a photo of Markle that was created,
 13 registered and is owned by Dlugolecki. (A separate copy of that photo is attached
 14 hereto as Exhibit “I” and the registration covering it is attached hereto as Exhibit
 15 “J.“)
 16         29.   Attached hereto as Exhibit “K” is a separate reproduction of those same
 17 pages, this time highlighting Dlugolecki’s copyrighted Markle photo.
 18         30.   Apart from, and in addition to, its full and unedited reproductions of
 19 pages from the 1998 and 1999 yearbooks of Immaculate Heart High School,
 20 PeopleConnect also created a new, original and separate article that is devoted solely
 21 to Markle that did not previously exist anywhere (and was not found in any
 22 yearbook). For that original article, PeopleConnect itself selected, arranged, and
 23 publicly displayed several separate photos of Markle, three of which were created,
 24 registered and are owned by Dlugolecki. (Attached hereto as Exhibit “L” is a copy of
 25 that entire original article by PeopleConnect that first appeared on PeopleConnect’s
 26 Classmates.com website and not in any yearbook.)
 27         31.   The three Markle photos in PeopleConnect’s original article that were
 28 created and registered and are owned by Dlugolecki can be identified as follows:

                                                6                         2:20-CV-03657-GW-GJS
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 7 of 38 Page ID #:202



  1 Two of those three photos are on the top row of that original article and the third is at
  2 the center of the second row. (Copies of the relevant certificates of registration are
  3 attached hereto as Exhibit “M.”)
  4         32.   PeopleConnect’s original article has nothing in common with its
  5 unedited and unrevised reproduction of pages from the 1998 and 1999 yearbooks of
  6 Immaculate Heart High School. By way of illustration: a) PeopleConnect’s original
  7 article was a wholly original creation that did not appear previously anywhere,
  8 including in any yearbook; b) PeopleConnect’s original article was devoted solely
  9 and entirely to one person (Markle) while PeopleConnect’s reproduction of yearbook
 10 pages feature several different persons and subjects; c) PeopleConnect’s original
 11 article selected and arranged several different photos of Markle in a new array that
 12 never before appeared anywhere, including in any yearbook. In short, the only thing
 13 all those uses of Dlugolecki’s Markle Photos by PeopleConnect have in common is
 14 that they all constitute willful infringements of Dlugolecki’s registered copyrights.
 15         33.   Dlugolecki’s Markle Photos were created within this district; the
 16 principal subject of the Markle Photos (Markle) was (and is now again) a resident of
 17 this district; the yearbooks in which Markle Photos appeared were lawfully published
 18 within this district; and the Markle Photos were created and are owned by a resident
 19 of this district. To the extent the Markle Photos were published by PeopleConnect to
 20 attract “classmates” of Markle, such publication was specifically addressed to people
 21 within this district.
 22         34.   PeopleConnect willfully and deliberately exploited Dlugolecki’s Markle
 23 Photos without seeking or obtaining any copyright authorization to do so. In fact, it is
 24 an integral component of PeopleConnect’s business – including its sale for separate
 25 payment of the contents of the yearbooks it publishes and exploits as well as entire
 26 yearbooks -- that it effectively grants to itself the copyright right to publish and sell
 27 for profit such copyrighted material, even though it owns no such rights and even
 28 though it knows it owns no such rights.

                                                 7                          2:20-CV-03657-GW-GJS
                                     FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 8 of 38 Page ID #:203



  1        35.    By publishing and otherwise exploiting for profit Dlugolecki’s Markle
  2 Photos without any legal license to do so, PeopleConnect directly and willfully
  3 infringed Dlugolecki’s copyrights therein, unfairly competed with him, and caused
  4 him financial injury as a result, all while directly and indirectly profiting therefrom.
  5    COUNT I: WILLFUL COPYRIGHT INFRINGEMENT FROM THE 1998
  6                                      YEARBOOK
  7        36.    Dlugolecki incorporates here the contents of Paragraphs 1 through 35
  8 above.
  9        37.    The unauthorized copying, dissemination, display, and other exploit-
 10 ation of Dlugolecki’s Markle Photo as set forth on Exhibit “A,” “D,” “E” and “G”
 11 attached hereto by PeopleConnect constitutes willful infringements of Dlugolecki’s
 12 copyrights in that Photo, which infringements have profited PeopleConnect and
 13 damaged Dlugolecki.
 14        38.    As a result, Dlugolecki is entitled to the relief prayed-for below.
 15    COUNT II: WILLFUL COPYRIGHT INFRINGEMENT FROM THE 1999
 16                                      YEARBOOK
 17        39.    Dlugolecki incorporates here the contents of Paragraphs 1 through 38
 18 above.
 19        40.    The unauthorized copying, dissemination, display, and other exploit-
 20 ation of Dlugolecki’s Markle Photos as set forth on Exhibits “H” and “K” attached
 21 hereto by PeopleConnect constitutes willful infringements of Dlugolecki’s
 22 copyrights in the Photos, which infringements have profited PeopleConnect and
 23 damaged Dlugolecki.
 24        41.    As a result, Dlugolecki is entitled to the relief prayed-for below.
 25           COUNT III: WILLFUL COPYRIGHT INFRINGEMENT BY
 26                    PEOPLECONNECT’S ORIGINAL ARTICLE
 27        42.    Dlugolecki incorporates here the contents of Paragraphs 1 through 41
 28 above.

                                                8                         2:20-CV-03657-GW-GJS
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 9 of 38 Page ID #:204



  1        43.    The unauthorized copying, dissemination, display, and other exploit-
  2 ation of each of Dlugolecki’s Markle Photos as set forth on Exhibit “L” attached
  3 hereto by PeopleConnect constitutes willful infringements of Dlugolecki’s
  4 copyrights in the Photos, which infringements have profited PeopleConnect and
  5 damaged Dlugolecki.
  6        44.    As a result, Dlugolecki is entitled to the relief prayed-for below.
  7                                PRAYER FOR RELIEF
  8        WHEREFORE, Dlugolecki prays for judgment against PeopleConnect as
  9 follows:
 10        A.     To the extent available under applicable law, Dlugolecki demands
 11 judgment against PeopleConnect with respect to each of its infringements and
 12 awarding 1) its profits attributable to the infringements, 2) actual damages caused by
 13 the infringements, 3) statutory damages, and 4) such other financial relief as the
 14 Court deems just; and
 15        B.     To the extent available under applicable law, Dlugolecki demands
 16 judgment against PeopleConnect for his attorney fees; and
 17        C.     To the extent available under applicable law, Dlugolecki demands
 18 judgment against PeopleConnect for pre- and post-judgment interest; and
 19 D.     To the extent available under applicable law, Dlugolecki demands judgment
 20 for such other and further equitable and legal relief as this Court may deem just.
 21 DATED: June 19, 2020                    LAW OFFICES OF MAX J. SPRECHER
                                                AND
 22
                                            NORWICK & SCHAD
 23
                                                  /Max J. Sprecher/
 24
                                            Max J. Sprecher
 25                                         Attorneys for Plaintiff JOHN DLUGOLECKI
 26
 27
 28

                                                9                         2:20-CV-03657-GW-GJS
                                    FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 10 of 38 Page ID #:205



   1                           DEMAND FOR JURY TRIAL
   2       Dlugolecki hereby demands a trial by jury on all issues properly so triable.
   3 DATED: June 19, 2020
   4                                       LAW OFFICES OF MAX J. SPRECHER
                                               AND
   5
                                           NORWICK & SCHAD
   6
                                                 /Max J. Sprecher/
   7
                                           Max J. Sprecher
   8                                       Attorneys for Plaintiff JOHN DLUGOLECKI
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              10                        2:20-CV-03657-GW-GJS
                                   FIRST AMENDED COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 11 of 38 Page ID #:206




                             EXHIBIT A
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 12 of 38 Page ID #:207
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 13 of 38 Page ID #:208




                             EXHIBIT B
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 14 of 38 Page ID #:209
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 15 of 38 Page ID #:210




                             EXHIBIT C
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 16 of 38 Page ID #:211
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 17 of 38 Page ID #:212




                             EXHIBIT D
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 18 of 38 Page ID #:213
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 19 of 38 Page ID #:214




                             EXHIBIT E
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 20 of 38 Page ID #:215
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 21 of 38 Page ID #:216




                              EXHIBIT F
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 22 of 38 Page ID #:217
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 23 of 38 Page ID #:218




                             EXHIBIT G
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 24 of 38 Page ID #:219
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 25 of 38 Page ID #:220




                             EXHIBIT H
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 26 of 38 Page ID #:221
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 27 of 38 Page ID #:222




                              EXHIBIT I
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 28 of 38 Page ID #:223
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 29 of 38 Page ID #:224




                              EXHIBIT J
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 30 of 38 Page ID #:225
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 31 of 38 Page ID #:226




                             EXHIBIT K
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 32 of 38 Page ID #:227
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 33 of 38 Page ID #:228




                             EXHIBIT L
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 34 of 38 Page ID #:229
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 35 of 38 Page ID #:230
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 36 of 38 Page ID #:231




                             EXHIBIT M
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 37 of 38 Page ID #:232
Case 2:20-cv-03657-GW-GJS Document 25 Filed 06/19/20 Page 38 of 38 Page ID #:233
